                            IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW MEXICO



CELESTE LUCERO,

                  Plaintiff,

         vs.                                                             Civ. No. 17-965 SCY

NANCY A. BERRYHILL, Acting
Commissioner of the Social Security
Administration,

                  Defendant.




                               MEMORANDUM OPINION AND ORDER1

         THIS MATTER is before the Court on the Social Security Administrative Record

(Doc. 11)2 filed January 2, 2018, in connection with Plaintiff’s Motion to Reverse and Remand

for Rehearing With Supporting Memorandum, filed March 19, 2018. Doc. 17. Defendant filed

a Response on May 14, 2018. Doc. 19. And Plaintiff filed a Reply on June 1, 2018. Doc. 20.

The Court has jurisdiction to review the Commissioner’s final decision under 42 U.S.C.

§§ 405(g) and 1383(c). Having meticulously reviewed the entire record and the applicable law

and being fully advised in the premises, the Court finds that Plaintiff’s motion is well taken and

shall be GRANTED.




1
  Pursuant to 28 U.S.C. § 636(c), the parties consented to the undersigned to conduct any or all proceedings, and to
enter an order of judgment, in this case. (Docs. 5, 6, 7.)
2
  Hereinafter, the Court’s citations to Administrative Record (Doc. 11), which is before the Court as a transcript of
the administrative proceedings, are designated as “Tr.”

                                                           1
                         I. BACKGROUND AND PROCEDURAL HISTORY

           Plaintiff Celeste Lucero (Ms. Lucero) alleges that she became disabled on June 3, 2010,

at the age of twenty-nine, because of rheumatoid arthritis and fibromyalgia. Tr. 171. Ms. Lucero

completed the twelfth grade in 1998, and worked as a sales associate and general clerk. Tr. 172,

206-10. Ms. Lucero’s date of last insured is December 31, 2014. Tr. 168.

           Ms. Lucero filed an application for Social Security Disability Insurance Benefits (“DIB”)

under Title II of the Social Security Act (the “Act”), 42 U.S.C. § 401 et seq., on August 23,

2013. Tr. 152-53. Ms. Lucero’s application was denied at the initial level (Tr. 64-73, 74, 88-

91), and at reconsideration (Tr. 75-86, 87, 96-100). Upon Ms. Lucero’s request, Administrative

Law Judge (ALJ) Deirdre Dexter held a hearing on August 17, 2016. Tr. 25-63. Attorney

Johnathan Woods represented Ms. Lucero at that hearing.3 Id. On August 31, 2016, ALJ

Dexter issued a written decision concluding that Ms. Lucero was “not disabled” pursuant to the

Act. 8-19. On August 9, 2017, the Appeals Council denied Ms. Lucero’s request for review,

rendering ALJ Dexter’s August 31, 2016, decision the final decision of Defendant the

Commissioner of the Social Security Administration. Tr. 1-5. Ms. Lucero timely filed a

complaint on September 21, 2017, seeking judicial review of the Commissioner’s final decision.

Doc. 1.

                                            II. APPLICABLE LAW

           A.       Disability Determination Process

           A claimant is considered disabled for purposes of Social Security disability insurance

benefits or supplemental security income if that individual is unable “to engage in any substantial

gainful activity by reason of any medically determinable physical or mental impairment which



3
    Ms. Lucero is represented in these proceedings by Attorney Laura J. Johnson. Doc. 1.

                                                          2
can be expected to result in death or which has lasted or can be expected to last for a continuous

period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A); see also 42 U.S.C. §

1382c(a)(3)(A). The Social Security Commissioner has adopted a five-step sequential analysis to

determine whether a person satisfies these statutory criteria. See 20 C.F.R. §§ 404.1520, 416.920.

The steps of the analysis are as follows:

       (1)     Claimant must establish that she is not currently engaged in “substantial
               gainful activity.” If Claimant is so engaged, she is not disabled and the
               analysis stops.

       (2)     Claimant must establish that she has “a severe medically determinable
               physical or mental impairment . . . or combination of impairments” that
               has lasted for at least one year. If Claimant is not so impaired, she is not
               disabled and the analysis stops.

       (3)     If Claimant can establish that her impairment(s) are equivalent to a listed
               impairment that has already been determined to preclude substantial
               gainful activity, Claimant is presumed disabled and the analysis stops.

       (4)     If, however, Claimant’s impairment(s) are not equivalent to a listed
               impairment, Claimant must establish that the impairment(s) prevent her
               from doing her “past relevant work.” Answering this question involves
               three phases. Winfrey v. Chater, 92 F.3d 1017, 1023 (10th Cir. 1996).
               First, the ALJ considers all of the relevant medical and other evidence and
               determines what is “the most [Claimant] can still do despite [her physical
               and mental] limitations.” 20 C.F.R. § 404.1545(a)(1). This is called the
               claimant’s residual functional capacity (“RFC”). Id. § 404.1545(a)(3).
               Second, the ALJ determines the physical and mental demands of
               Claimant’s past work. Third, the ALJ determines whether, given
               Claimant’s RFC, Claimant is capable of meeting those demands. A
               claimant who is capable of returning to past relevant work is not disabled
               and the analysis stops.

       (5)     At this point, the burden shifts to the Commissioner to show that Claimant
               is able to “make an adjustment to other work.” If the Commissioner is
               unable to make that showing, Claimant is deemed disabled. If, however,
               the Commissioner is able to make the required showing, the claimant is
               deemed not disabled.

See 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4); Fischer-Ross v. Barnhart, 431 F.3d 729, 731

(10th Cir. 2005).

                                                 3
       B.      Standard of Review

       A court must affirm the denial of social security benefits unless (1) the decision is not

supported by “substantial evidence” or (2) the ALJ did not apply the proper legal standards in

reaching the decision. 42 U.S.C. § 405(g); Casias v. Sec’y of Health & Human Serv., 933 F.2d

799, 800-01 (10th Cir. 1991). In making these determinations, the reviewing court “neither

reweigh[s] the evidence nor substitute[s] [its] judgment for that of the agency.’” Bowman v.

Astrue, 511 F.3d 1270, 1272 (10th Cir. 2008). For example, a court’s disagreement with a

decision is immaterial to the substantial evidence analysis. A decision is supported by substantial

evidence as long as it is supported by “relevant evidence . . . a reasonable mind might accept as

adequate to support [the] conclusion.” Casias, 933 F.3d at 800. While this requires more than a

mere scintilla of evidence, Casias, 933 F.3d at 800, “[t]he possibility of drawing two inconsistent

conclusions from the evidence does not prevent [the] findings from being supported by

substantial evidence.” Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007) (citing Zoltanski v.

F.A.A., 372 F.3d 1195, 1200 (10th Cir. 2004)).

       Similarly, even if a court agrees with a decision to deny benefits, if the ALJ’s reasons for

the decision are improper or are not articulated with sufficient particularity to allow for judicial

review, the court cannot affirm the decision as legally correct. Clifton v. Chater, 79 F.3d 1007,

1009 (10th Cir. 1996). As a baseline, the ALJ must support his or her findings with specific

weighing of the evidence and “the record must demonstrate that the ALJ considered all of the

evidence.” Id. at 1009-10. This does not mean that an ALJ must discuss every piece of evidence

in the record. But, it does require that the ALJ identify the evidence supporting the decision and

discuss any probative and contradictory evidence that the ALJ is rejecting. Id. at 1010.




                                                  4
                                        III. ANALYSIS

       The ALJ made her decision that Ms. Lucero was not disabled at step five of the

sequential evaluation. Tr. 18-19. The ALJ determined that Ms. Lucero met the insured status

requirements of the Social Security Act through December 31, 2014 (Tr. 13), and that she had

not engaged in substantial gainful activity since June 3, 2010, the alleged onset date. Id. She

found that Ms. Lucero had severe impairments of inflammatory arthritis, fibromyalgia, affective

disorder, and hypermobility syndrome. Id. The ALJ also found that Ms. Lucero had a

“non-medically determinable impairment of anxiety.” Id. The ALJ determined, however, that

Ms. Lucero’s impairments did not meet or equal in severity one of the listings described in the

governing regulations, 20 CFR Part 404, Subpart P, Appendix 1. Tr. 13-15. Accordingly, the

ALJ proceeded to step four and found that Ms. Lucero had the residual functional capacity to

perform a reduced range of sedentary work as defined in 20 C.F.R. § 404.1567(a). The ALJ

found that Ms. Lucero was

       able to lift, carry, push or pull up to 5 pounds frequently and 10 pounds
       occasionally; able to sit for up to 6 hours in an 8-hour workday; able to stand
       and/or walk up to 2 hours in an 8-hour workday; able to occasionally climb ramps
       or stairs, balance, or stoop; should never kneel, crouch or crawl, or climb ladders,
       ropes or scaffolds; job should not involve concentrated exposure to cold,
       vibration, unprotected heights or hazardous moving mechanical parts; able to
       occasionally interact with supervisors as needed to receive work instructions; able
       to perform simple, routine tasks; individual cannot perform work at a fast-paced
       production rate; able to work in proximity to co-workers but should have no more
       than occasional direct work interaction with co-workers; should never interact
       with the general public; able to make simple work-related decisions; and job
       should involve no more than ordinary and routine changes in work setting or work
       duties.

Tr. 15-16. The ALJ concluded at step four that Ms. Lucero was unable to perform her past

relevant work. Tr. 17. At step five, the ALJ determined that based on her age, education, work

experience, RFC, and the testimony of the VE, that there were jobs existing in significant



                                                5
numbers in the national economy that Ms. Lucero could perform and that she was, therefore, not

disabled. Tr. 18-19.

       Ms. Lucero argues that (1) the ALJ erred by failing to properly weigh the opinion of

treating rheumatologist Vijayalakshmi Kumar, M.D., in violation of SSR 96-2p; (2) the ALJ

erred by improperly rejecting the opinion of treating provider Jill Griggs, LPCC, in violation of

SSR 06-3p; and (3) the ALJ’s RFC is not based on substantial evidence because she failed to

account for Ms. Lucero’s subjective allegations of pain and other symptoms. Doc. 17 at 15-24.

Because the Court finds that the ALJ committed legal error in her consideration of Dr. Kumar’s

opinions, the Court will reverse and remand for further proceedings consistent with this Opinion.

       A.      The ALJ’s Consideration of Dr. Kumar’s Opinions

        Ms. Lucero’s treatment relationship with Rheumatologist Vijayalakshmi Kumar, M.D.,

began on August 17, 2010. Tr. 300-01. Ms. Lucero had been referred by her primary care

physician Bhalachandra Kulkarni, M.D., for polyarthralgias, elevated sedimentation rate, and

C-reactive protein. Tr. 300. When Ms. Lucero presented to Dr. Kumar, she complained of

worsening arthralgias and myalgias, fevers, and pain, discomfort and subjective swelling

involving multiple joints including her hands and ankles. Id. On physical exam, Dr. Kumar

noted, inter alia, that Ms. Lucero had no synovitis with normal range of motion in shoulders,

elbows, wrists, hips, knees, and ankles. Id. Dr. Kumar also noted Ms. Lucero’s lab results. Id.

Based on the lab results, Dr. Kumar’s impression was inflammatory polyarthritis. Tr. 301.

Dr. Kumar prescribed Prednisone and Plaquenil and ordered additional lab work. Id. Dr. Kumar

instructed Ms. Lucero to return for follow up in eight weeks. Id.

       Dr. Kumar continued to manage Ms. Lucero’s inflammatory polyarthritis at regular

intervals over the next six years, and made additional diagnoses of fibromyalgia/myofascial pain



                                                6
syndrome, hypermobility syndrome, and depression during that time. Tr. 266-301, 327-50, 536-

43, 548-54, 565-608, 622-33. All told, Dr. Kumar saw Ms. Lucero twenty-five times over six

years, nineteen of which occurred before Ms. Lucero’s date of last insured. Tr. 266-301, 327-50,

590-608.

       On July 13, 2016, Dr. Kumar prepared a Medical Assessment of Ability To Do

Work-Related Activities (Physical) on Ms. Lucero’s behalf. Tr. 636. The form instructions

directed Dr. Kumar to “consider patient’s medical history and the chronicity of findings as from

2012 to current examination.” Tr. 636 (emphasis in original). Dr. Kumar assessed that

Ms. Lucero could not maintain physical effort for long periods without a need to decrease

activity or pace, or to rest intermittently because of pain and fatigue. Id. She also assessed that

Ms. Lucero could occasionally lift 10 pounds, frequently lift 5 pounds, stand and/or walk for less

than 2 hours in an 8-hour workday, sit for less than 4 hours in an 8-hour workday, was limited in

her ability to push, pull and reach in all directions, and that she could occasionally to never

kneel, stoop and crouch, and could never crawl. Id. Finally, Dr. Kumar assessed that

Ms. Lucero’s non-physical work activities were affected by symptoms like pain, fatigue, sleep

disturbances, visual difficulties, neurocognitive problems, fainting, dizziness, or mental

problems. Id. In support of her assessment, Dr. Kumar indicated that Ms. Lucero had

fibromyalgia and had chronic pain in her joints and muscles. Id.

       On July 13, 2016, Dr. Kumar also prepared a Medical Assessment of Ability To Do Work-

Related Activities (Non-Physical) on Ms. Lucero’s behalf. Tr. 635. Dr. Kumar assessed that

Ms. Lucero suffered from a pain-producing impairment, injury or sickness; that her pain was

severe; that she suffered from sleep disturbances due to pain or any other cause; that she suffered

from fatigue as a result of her impairments; and that she had to rest or lie down at regular



                                                  7
intervals because of her pain and/or fatigue. Id. Dr. Kumar further assessed that Ms. Lucero had

moderate limitations in her ability to maintain attention and concentration for extended periods

(i.e. 2-hour segments), and had marked limitations in her ability to (1) perform activities within a

schedule; (2) maintain regular attendance and be punctual within customary tolerance;

(3) maintain physical effort for long periods without a need to decrease activity or pace, or to rest

intermittingly (i.e., 2-hour segments); (4) sustain an ordinary routine without special supervision;

(5) work in coordination with/or proximity to others without being distracted by them; and

(6) make simple work-related decisions. Id. Dr. Kumar explained that Ms. Lucero had chronic

pain, fatigue, and sleep and mood issues, with fibromyalgia. Id.

          In her decision, the ALJ only discussed Dr. Kumar’s medical assessment related to

Ms. Lucero’s ability to do work-related physical activities, but did not discuss what weight, if

any, she assigned to that opinion. Tr. 17. Instead, the ALJ explained as to that assessment,

without more, that

          Dr. Kumar’s opinions regarding claimant’s limitations are not entirely consistent
          with report in Exhibit 7F; for example notes mood and affect are normal; gait is
          normal; range of motion in shoulders, elbows, wrists, and knees appear normal;
          few tender points; no synovitis in any of the joints; and morning stiffness 15-20
          minutes in the morning.

Tr. 17.

          B.     Relevant Law

          “An ALJ must evaluate every medical opinion in the record,” but the weight accorded to

such “opinion[s] will vary according to the relationship between the disability claimant and the

medical professional.” Hamlin v. Barnhart, 365 F.3d 1208, 1215 (10th Cir. 2004); see 20 C.F.R.

§ 404.1527(b)-(c). Social Security regulations require that, in determining disability, the

opinions of treating physicians be given controlling weight when those opinions are well-



                                                  8
supported by the medical evidence and are consistent with the record. 20 C.F.R.

§ 404.1527(c)(2). This is known as the “treating physician rule.” Langley v. Barnhart, 373 F.3d

1116, 1119 (10th Cir. 2004). The idea is that a treating physician provides a “unique perspective

to the medical evidence that cannot be obtained from the objective medical findings alone or

from reports of individual examinations, such as consultative examinations,” and therefore, a

treating physician’s opinion merits controlling weight. See Doyal v. Barnhart, 331 F.3d 758,

762 (10th Cir. 2003).

       First, the ALJ must determine whether the treating physician’s opinions are entitled to

controlling weight. Id. (citing Watkins v. Barnhart, 350 F.3d 1297, 1300 (10th Cir. 2003); 20

C.F.R. § 404.1527(c)(2)). In making this initial determination, the ALJ must consider whether

the opinion “is well supported by medically acceptable clinical and laboratory diagnostic

techniques and is consistent with the other substantial evidence in the record.” Pisciotta v.

Astrue, 500 F.3d 1074, 1077 (10th Cir. 2007) (citing 20 C.F.R. § 404.1527(d)(2)); Watkins, 350

F.3d at 1300. If the opinion meets both criteria, the ALJ must give the treating physician’s

opinion controlling weight. Id. To give anything less than controlling weight, the ALJ must

demonstrate with substantial evidence that the opinion (1) is not “well supported by medically

acceptable clinical and laboratory diagnostic technique,” or (2) is “inconsistent with other

substantial evidence” in the record. 20 C.F.R. § 404.1527(c)(2). “Under the regulations, the

agency rulings, and our case law, an ALJ must ‘give good reasons in [the] notice of

determination or decision’ for the weight assigned to a treating [source’s] opinion.” Watkins,

350 F.3d at 1300.

       If the ALJ does not assign a treating source’s opinion controlling weight, the opinions

must be weighed using the following six factors:



                                                 9
        (1) the length of the treatment relationship and the frequency of examination;
        (2) the nature and extent of the treatment relationship, including the treatment
        provided and the kind of examination or testing performed; (3) the degree to
        which the physician’s opinion is supported by relevant evidence; (4) consistency
        between the opinion and the record as a whole; (5) whether or not the physician is
        a specialist in the area upon which an opinion is rendered; (6) other factors
        brought to the ALJ’s attention which tend to support or contradict the opinion.

Watkins, 350 F.3d at 1301; 20 C.F.R. § 404.1527(c). Not every factor is applicable in every

case, nor should all six factors be seen as absolutely necessary. What is absolutely necessary,

however, is that the ALJ give good reasons—reasons that are “sufficiently specific to [be] clear

to any subsequent reviewers”—for the weight that she ultimately assigns to the opinions.

Langley, 373 F.3d at 1119; see also 20 C.F.R. §§ 404.1527(c)(2); Branum v. Barnhart, 385 F.3d

1268, 1275 (10th Cir. 2004). Even if an ALJ determines that a treating source opinion is not

entitled to controlling weight, the opinion still is entitled to deference. SSR 96-2p, 1996 WL

374188, at *4;4 Watkins, 350 F.3d at 1300.

        C.       The ALJ Erred In Her Evaluation of Dr. Kumar’s Opinions

        It is undisputed that Dr. Kumar is a treating physician. Therefore, the ALJ was required

to evaluate both of Dr. Kumar’s opinions pursuant to the two-part treating physician inquiry.5

Krauser v. Astrue, 638 F.3d 1324, 1330 (10th Cir. 2011). The ALJ failed to do so. This is

reversible error. Moreover, the ALJ’s lack of a developed analysis regarding Dr. Kumar’s

opinions prevents the Court from engaging in a meaningful judicial review of the ALJ’s


4
  SSR 96-2p explained how adjudicators should evaluate medical opinions from treating sources, including when it
is appropriate to give controlling weight to medical opinions from treating sources. The final rules revised these
policies for claims filed on or after March 27, 2017, in several ways. For example, adjudicators will not assign a
weight, including controlling weight, to any medical opinion for claims filed on or after March 27, 2017. SSR 96-
2P, 2017 WL 3928298, at *1.
5
  It is undisputed that the date on which Dr. Kumar completed the medical source statements post-dates
Ms. Lucero’s date of last insured. However, the medical source statements make a direct reference to the relevant
period of time adjudicated by the ALJ; i.e., 2012 to the current examination. (Id.) Moreover, the medical source
statements directly relate to Dr. Kumar’s treatment notes which began on August 17, 2010, and continued through
June 22, 2016.

                                                        10
determination. Watkins, 350 F.3d at 1300. Although the Commissioner concedes that the ALJ

did not exactly state what weight she gave Dr. Kumar’s opinions, she argues that the ALJ

nonetheless made clear that she rejected them because Dr. Kumar’s examination findings were

inconsistent with her extreme opinions. Doc. 19 at 8-10. For the reasons discussed below, the

Court is not persuaded. Moreover, the ALJ’s lone explanation for either discounting or rejecting

Dr. Kumar’s assessment regarding Ms. Lucero’s abilities to do work-related physical activities

does not comply with the Tenth Circuit’s requirements in Watkins and is simply insufficient.

       As an initial matter, the ALJ did not even mention, let alone discuss, Dr. Kumar’s

assessment regarding Ms. Lucero’s ability to do work-related mental activities. Thus, the ALJ’s

determination fails to demonstrate that she considered this evidence as she was required to do.

Clifton v. Chater, 79 F.3d 1007, 1009 (10th Cir. 1996). Additionally, although an ALJ need not

give controlling weight to a treating physician’s opinion on matters outside of her expertise, an

ALJ is not justified in totally rejecting, or ignoring, the opinion because a treating physician’s

lack of expertise goes to the weight of the opinion. Turley v. Sullivan, 939 F.2d 524, 527 (8th

Cir. 1991). Thus, it was error for the ALJ to ignore Dr. Kumar’s assessment of Ms. Lucero’s

ability to do work-related mental activities.

       That aside, the ALJ’s discussion related to Dr. Kumar’s assessment regarding

Ms. Lucero’s ability to do work-related physical activities is insufficient and not supported by

substantial evidence. For example, the ALJ stated, without more, that Dr. Kumar’s assessment

of Ms. Lucero’s ability to do work-related physical activities was not entirely consistent with

“report in Exhibit 7F.” Tr. 17. This explanation is problematic on its face for at least two

reasons. First, it is not clear to the Court if the ALJ is relying on the entirety of Exhibit 7F or




                                                  11
only certain parts therein.6 Second, if the ALJ is only relying on parts of the exhibit, it is not

clear to the Court which parts of Dr. Kumar’s assessment were not entirely consistent with

Exhibit 7F.7

        The ALJ’s explanation is also problematic substantively because, although the ALJ

correctly cited Dr. Kumar’s physical exam findings contained in the two relevant treatment notes

from Exhibit 7F, the ALJ ignored everything else therein, including Dr. Kumar’s impressions

which indicated diagnoses of and treatment for inflammatory polyarthritis, fibromyalgia/

myofascial pain syndrome, depression and mood disorders. Id. Additionally, the ALJ failed to

discuss or even reference any of the other seventeen treatment notes Dr. Kumar generated during

the relevant period of time related to Ms. Lucero’s physical impairments that were elsewhere in

the medical evidence record, all of which consistently indicated similar diagnoses and treatment.8

        Finally, even assuming as correct the Commissioner’s argument that the ALJ made clear

that she rejected Dr. Kumar’s opinions, an ALJ may reject a treating physician’s opinion outright

only on the basis of contradictory medical evidence. McGoffin v. Barnhart, 288 F.3d 1248, 1252

(10th Cir. 2002). Here, the only measurable weight the ALJ accorded to any medical opinion



6
  Exhibit 7F consists of ninety-nine pages of treatment notes from various providers at ABQ Health Partners from
June 11, 2014, through March 22, 2016 (Tr. 535-633), only two of which were generated by Dr. Kumar during the
relevant period of time; i.e., before December 31, 2014. Tr. 589-98, 599-607.
7
  The Commissioner argues that even though the ALJ did not exactly state what weight she gave Dr. Kumar’s
opinions, the ALJ nonetheless made clear that she rejected them. However, in stating that Dr. Kumar’s assessment
was not entirely consistent with Exhibit 7F, the ALJ necessarily implies some consistency. As such, the Court is not
persuaded that it is clear that the ALJ rejected Dr. Kumar’s assessment of Ms. Lucero’s ability to do work-related
physical activities. Moreover, the ALJ’s RFC assessment reflects certain of Dr. Kumar’s assessed physical
limitations; i.e., that Ms. Lucero could lift and/or carry 10 pounds occasionally and 5 pounds frequently, and that
Ms. Lucero should never kneel, crouch or crawl. Compare Tr. 636 with Tr. 15. Thus, the ALJ erred in failing to
explain her reasons for accepting certain of Dr. Kumar’s assessed limitations while rejecting others.
8
  The ALJ incorrectly stated that Dr. Kumar had been treating Ms. Lucero since “at least 2014.” Tr. 17. The record
clearly demonstrates that Dr. Kumar began treating Ms. Lucero on August 17, 2010. Tr. 300-01. The ALJ did not
discuss any of Dr. Kumar’s seventeen treatment notes from August 17, 2010, through April 23, 2014, all of which
related to the relevant period of time.


                                                        12
evidence was “some weight” to the State agency consultant opinions.9 Tr. 17. In doing so, the

ALJ explained, without more, that the

         [p]hysicians at the State Disability Determinations Division (DDD) have been
         considered and are given some weight; however, medical evidence of record prior
         to DLI, but not available to the DDD, when considered in light of claimant’s other
         medical evidence of record indicate greater limitations are appropriate.

Id. This is insufficient. Moreover, Dr. Kumar, as a treating physician who saw Ms. Lucero

nineteen times during the relevant period of time, should be afforded more weight than the State

agency medical consultants who never examined Ms. Lucero and who, according to the ALJ, did

not have the benefit of medical evidence of record prior to Mr. Lucero’s date of last insured. See

Robinson, 366 F.3d at 1084 (explaining that absent a legally sufficient explanation, the opinion

of an examining physician is generally entitled to less weight than that of a treating physician,

and the opinion of an agency physician who has never seen the claimant is entitled to the least

weight of all).

         In sum, the Court finds that the ALJ did not follow the correct legal standards in

considering Dr. Kumar’s opinions, and that her lone explanation for discounting or rejecting

Dr. Kumar’s assessment related to Ms. Lucero’s ability to do work-related physical activities is

insufficient and not supported by substantial evidence. This is reversible error.




9
  The ALJ accorded “little weight” to Ms. Lucero’s mental health providers - LPCC Jill Griggs and Janice Penn,
Ph.D. – explaining that their opinions were based on treatment records after the date last insured. Tr. 14. See Chapo
v. Astrue, 682 F.3d 1285, 1291 (10th Cir. 2012) (explaining that according little weight is effectively rejecting an
opinion). Ms. Lucero argues the ALJ improperly rejected the opinion of treating provider Jill Griggs, LPCC;
however, because the Court is remanding on other grounds, it does not address this issue.
 

                                                         13
       D.      Remaining Issues

       The Court will not address Plaintiff’s remaining claims of error because they may be

affected by the ALJ’s treatment of this case on remand. Wilson v. Barnhart, 350 F.3d 1297, 1299

(10th Cir. 2003).

                                  IV. CONCLUSION

       For the reasons stated above, Ms. Lucero’s Motion to Reverse and Remand for a

Rehearing With Supporting Memorandum (Doc. 17) is GRANTED. The Court reverses the

Commissioner’s decision denying Plaintiff benefits and remands this action to the Commissioner

to conduct further proceedings consistent with this Opinion.



                                             _____________________________________
                                             STEVEN C. YARBROUGH
                                             United States Magistrate Judge,
                                             Presiding by Consent




                                               14
